Citation Nr: 1825277	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-36 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the right knee.

2. Entitlement to service connection for degenerative joint disease of the hips, claimed as bilateral hip pain, to include as secondary to degenerative joint disease of the right knee.

3. Entitlement to service connection for back condition, to include degenerative disc disease and abnormal gait, to include as secondary to degenerative joint disease of the right knee.

4. Entitlement to service connection for degenerative joint disease of the left knee, claimed as left knee pain, to include as secondary to degenerative joint disease of the right knee.


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to February 1966 and had Reserve service prior to active duty.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.

In the Veteran's substantive appeal (VA Form 9), he requested a Travel Board hearing before the Board. The record indicates that the RO scheduled the requested hearing for April 2017, but the Veteran did not appear for the hearing. The record does not contain an explanation for the Veteran's absence, and the Veteran has not requested a new hearing. The Board considers the Veteran's request for a hearing withdrawn. See C.F.R. § 20.704 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

I. Right Knee

In September 2010, the Veteran stated that he hurt his right knee is service. In March 2011, the Veteran stated that he had cartilage removed from his right knee prior to service. The Veteran stated he fell off a tower and aggravated his right knee injury. The Veteran stated he complained about knee pain in-service and was required to run laps despite the pain. The Veteran stated that he tore his knee up and could barely walk directly after being discharged from service. He noted that his right knee never healed. In April 2002, the Veteran's private physician diagnosed the Veteran with right knee medial and lateral meniscus tears, extensive chondromalacia of the right knee, and right knee degenerative joint disease. 

The Veteran's service treatment records indicate a four inch scar on his right knee during an annual reserve examination in August 1965. In January 1966, a recruit examination noted that the Veteran had "trick knees." In February 1966, service treatment records indicate that the Veteran had daily sick call for 8 to 10 days for sore knees and back. The note recommended that the Veteran go before the Aptitude Board for inadequate personality. The February 1966 Aptitude Board report noted that the Veteran stated he had cartilage removed from his right knee three years prior. It also reported that all of the Veteran's physical examinations noted his right knee had normal function. The report noted that the Veteran stated whenever he did anything his leg would give way. The report concluded that the Veteran's right knee pain along with the reported surgery was a built-in excuse.

The Veteran underwent a VA examination in October 2011. The examiner diagnosed the Veteran with severe right knee degenerative arthritis and post-torn medial meniscus. During the examination the Veteran reported that he had a right knee injury prior to service. The Veteran reported that he had surgery on his knee. The examiner opined that judging from the scar it was likely his lateral meniscus rather than medial. The examiner opined that the Veteran's right knee injury was less likely than not incurred in or caused by the claimed service injury. The examiner reasoned that there is no evidence in the service treatment records of any injury to the knee. The examiner further explained that historically the man injury occurred prior to service, which required surgery. The examiner also opined that the right knee injury, which existed prior to service, was less likely than not aggravated by his military service based upon the total medical evidence of record.  

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1110, 1111 (2012). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b) (2017).  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry. Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service. The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition." 38 U.S.C. § 1153. If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under 38 U.S.C. § 1111, the veteran's claim is one for service connection.

Concerning whether a disability was "noted" on enlistment, the Board notes that although the Veteran was in the reserve prior to his period of active duty service and there are available service treatment records, there is no entrance examination of record. Neither an enlistment report of medical examination nor a report of medical history is associated with the service medical treatment records relating to an entrance examination. The Veteran's August 1965 examination clearly indicates the examination was an annual examination for reserve service. Further, the service treatment record in January 1966 does not constitute a service entrance examination The Board recognizes that if a veteran was not examined on entrance into active service, the presumption of soundness does not attach. See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Smith v. Shinseki, 24 Vet. App. 40 (2010). Nonetheless, absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service. See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)). Thus, the Board finds that a right knee disability was not "noted" on examination, prior to the Veteran's January 1966 period of active service, and the presumption of soundness attaches. See 38 C.F.R. § 3.304 (b). Thus, in order to rebut the presumption of soundness, it must be shown by clear and unmistakable evidence that the Veteran's right knee disability was both preexisting and not aggravated by his period of active service. 38 U.S.C. § 1153; 38 C.F.R. § 3.306; also see Wagner, 370 F. 3d at 1096.

Thus, the Board finds that the October 2011 VA opinion is not adequate for adjudication. A remand is warranted in order to determine whether the Veteran's right knee disability clearly and unmistakably preexisted entry and not aggravated by service. 

II. Lower Back

The Veteran contends that his low back disability was caused by or aggravated by his right knee disability. In June 1997, the Veteran was diagnosed with mild posterior annular bulging disc at L5-S1, with prominence posterolaterally on the right suggestive of disc herniation; spurring, particularly at the L3-L4; mild face osteoarthritis, primarily at the lumbar spine; mild levoscoliosis; and focus within L2 body, consistent with hemangioma. 

The Veteran's service treatment records note that in January 1966 the Veteran reported at a recruit examination of back trouble. In February 1966, service treatment records indicate that the Veteran had daily sick call for 8 to 10 days for sore knees and back.

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim. 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (2017). Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). The threshold for finding a link between current disability and service so as to require medical examination is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the Veteran has a current low back disability and there is evidence in the Veteran's service treatment records that he had back pain. Given the low bar McLendon, and providing the Veteran the benefit of the doubt, the Veteran should be afforded a VA examination to determine the nexus of the Veteran's back disability.

Further, as the Veteran claimed his low back disability is secondary to Veteran's right knee condition, the Board finds it is intertwined with the remanded right knee issue. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Upon remand, an opinion as to whether the Veteran's back injury was caused or aggravated by his right knee condition should be provided.

III. Bilateral Hip and Left Knee

The Veteran contends that his bilateral hip disability and left knee disability is secondary to his right knee disability. The Veteran has a current diagnosis of left knee degenerative joint disease and degenerative changes of the hips and sacroiliac joints bilaterally. As the Veteran has claimed bilateral hip and left knee disability as secondary to his right knee disability, the Board finds that it is intertwined with the remanded issue. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's right knee, left knee, bilateral hip and low back disabilities. The examiner should review the claims folder. The examiner is requested to provide the following opinions: 

(A). Whether a right knee disability clearly and unmistakably (obvious, manifest, undebatable) existed prior to the Veteran's period of active service.

(i). If the examiner determines that there is clear and unmistakable evidence that the Veteran's right knee disability preexisted service, is there clear and unmistakable evidence that the preexisting right knee disorder was NOT aggravated in service beyond the natural progression of such disorder.

(ii). The examiner should address the October 2011 VA opinion that found surgery on the Veteran's right knee was likely for the Veteran's lateral meniscus and the examiner diagnosed the Veteran with a post-torn medial meniscus tear.

(iii). If there is no clear and unmistakable evidence that the Veteran had a right knee disorder that preexisted service and was not aggravated in-service, then opine as to whether it is at least as likely as not (50 percent or greater likelihood) that a right knee disability had its onset during service, that arthritis was manifest to a compensable degree within one year of service, or that it is otherwise causally or etiologically related to a period of active duty service.

(iv). The examiner address that the Veteran's service treatment records that document he went to sick call 8 to 10 days for a sore knees. 

(B). Whether it is at least as likely as not (50 percent or greater likelihood) that a left knee disability has its onset during service, that arthritis was manifest to a compensable degree within one year of service, or that it is otherwise causally or etiologically related to a period of active duty service.

(i). Whether it is at least as likely as not (50 percent or greater likelihood) that a left knee disability was caused or alternatively, aggravated by the Veteran's right knee disability.

(C). Whether it is at least as likely as not (50 percent or greater likelihood) that a lumbar spine disability had its onset during service, that arthritis was manifest to a compensable degree within one year of service, or that it is otherwise causally or etiologically related to a period of active duty service.

(i). If the examiner's rationale indicates that the Veteran's low back disability clearly and unmistakably preexisted service, then opine as to whether there is clear and unmistakable evidence that the preexisting lumbar spine disorder was NOT aggravated in-service beyond the natural progression of such disorder.

(ii). The examiner should address the Veteran's service treatment records that note he had back trouble in April 1966 and that he went to sick call 8 to 10 days for a sore back.

(iii). Whether it is at least as likely as not (50 percent or greater likelihood) that the lumbar spine disability was caused or alternatively, aggravated by the Veteran's right knee disability.

(D). Whether it is at least as likely as not (50 percent or greater likelihood) that a bilateral hip disability had its onset during service, that arthritis was manifest to a compensable degree within one year of service, or that it is otherwise causally or etiologically related to a period of active duty service.

(i). Whether it is at least as likely as not (50 percent or greater likelihood) that the bilateral hip disability was caused or alternatively, aggravated by the Veteran's right knee disability.

(E). The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




